Title: To James Madison from John Quincy Adams, 3 June 1811
From: Adams, John Quincy
To: Madison, James



(Private.)
Sir
St: Petersburg 3. June 1811.
I received on the 29th: of last Month, together with some other despatches from the Secretary of State, one, enclosing a Commission to me, as an associate Justice of the Supreme Court of the United States; a new letter of leave to His Majesty the Emperor of Russia; a blank Commission for a Secretary of Legation, or Chargé d’Affaires, and an Instruction, in consequence of this new appointment to return to the United States, as soon as the public interest and my own convenience will admit.
The new mark of confidence which you have been pleased to shew me, in the nomination to an Office so highly honourable, and so far as could relate to my own personal interest and concerns so acceptable, has made on my mind an impression which no time can obliterate, and which leaves me the more earnestly to regret my incapacity to meet it with a return the most agreeable to you—by assuming and discharging its duties in a manner to justify that Confidence and do honour to your appointment.
In the letters which I had the honour of writing you on the 7th: of Jany: & 8th: of Feby last, I intimated to you that the peculiar Circumstances of my family would probably make it impracticable for me to embark with them for the United States, during the present year, and in the former I informed you that under those Circumstances, if you should judge that the termination of my mission here had become expedient, I should remain here as a private individual untill the next Summer. This obstacle to my departure remains, as when those letters were written; and should my Successor at this Court arrive during the present Season, I shall find myself under the necessity of obtaining the Emperor’s permission to reside here, probably untill this time next year, but at least untill I can commence my homeward voyage, without exposing to extraordinary and unnecessary dangers, lives which ought to be dearer to me than my own.
There are contingencies which might enable me at a very late period of this Season to embark, but I have little hope to reckon upon some of them, and still less inclination to anticipate the rest. My expectation is to be detained here the next Winter, by ties which the affections of a husband and a parent can neither dissolve nor sever.
I cannot expect, nor however it might suit my convenience can I permit myself to desire, that you should keep an office of such importance vacant a full year longer to await my return, and this consideration is decisive to induce me to decline the appointment. It might also relieve me from the necessity of expressing to you other motives operating upon my disposition to produce the same result, some of which are of peculiar delicacy, and for the avowal of which I must in a special manner solicit your candour and indulgence.
My Education to the Law was regular, and during several short periods in the course of my life, I have been in professional practice at the Bar: But its studies were never among those most congenial to my temper, and the great proportion of my time has been employed in occupations so different from those of the Judicial tribunals, that I have long entertained a deep and serious distrust of my qualifications for a seat on the Bench. This Sentiment was so strong, that it induced me soon after my return from Europe in 1801 to decline the proposal of being a candidate for a vacancy in the Supreme Court of my native State, at a time when I was in private life, and when that situation would have been altogether suitable to my own convenience. It has long been known to my most intimate friends, and would have been communicated to you, had the prospect of such a nomination ever presented itself to me, as sufficiently probable to warrant my interference to prevent it. In the present instance the reluctance would be much increased, by a conviction as clear to my understanding, as it is impressive upon my feelings, that there is another person, a friend whom I most highly value, in every respect better qualified than myself, for that particular Office, and whom my warm wishes, perhaps more than the rigour of principle, have considered as having pretensions to it, at least far superior to mine.
I speak of Mr: Davis, the present District Judge for Massachusetts, a man of whom an intimate acquaintance of many years entitles me to say that he is equally estimable by the purity of his heart, the firmness of his temper, and the solidity of his judgment—Whose education and professional practice have been with little if any interruption devoted to the Law; and who by an experience of ten years in his present Station has been peculiarly prepared for the duties of an Office so exactly analogous to it.

I am aware of all the considerations, which may perhaps concur in giving you other views connected with this subject, and which may lead your ultimate determination to another person. Mr: Davis’s political opinions and more especially those of his social connections may render it necessary to contemplate the possible operation of his appointment to this place upon the public Sentiment. The extent and influence of this reflection it would not become me were it even within my competence to discuss; but you will, I am persuaded permit me the recollection that Mr: Davis on one signal, and not untrying occasion, manifested at once the steadiness of his mind, his inflexible adherence to the Law, his independence of party prejudices and controul, and his determination to support at the Post allotted to him the Administration of Government in all Constitutional Measures. I may perhaps estimate too highly the qualities of which in that instance he gave such decisive proof, and you may not have been made acquainted with the power of that influence to which he then proved himself inaccessible. I need not enlarge upon it, and can apologize to you for having said so much, only as it will explain to you the motives upon which I should have such serious disinclination to occupy a place, which my heart and my reason would so perfectly concur in assigning by preference to another.
I must then intreat you, Sir, to confer upon some other person the Office as a Judge of the Supreme Court to which you have had the goodness to appoint me. The impossibility of my return to the United States in due time to assume its duties, must of itself forbid my acceptance of it. The other reasons which would in any case impel me to decline it I should have suppressed but for the high sense of my personal obligation to you for the nomination, and the wish to be justified in your opinion for renouncing the Post for which you have judged me suitably qualified.
I shall therefore wait for your further Instructions respecting my continuance at this Court. It may be proper for me however to add that the public expectation in the United States, and that of the Emperor and his Government here being now fully prepared for my removal, I earnestly solicit that the motive of my personal convenience may be set aside whenever you shall think my recall expedient on public considerations. If the condition of my family should delay my return home, when the want of my Services here has ceased, I had much rather bear the charge and inconvenience to which it might subject me than remain an unnecessary incumbrance upon the public.
I shall at all Events remain here a time sufficient to receive your ultimate determination not only upon my letters of 7. Jany: and 8. Feby. but also upon this one, and I beg you to be assured that on my return to the United States, whenever you shall deem it proper, and I shall find it practicable, whether in public Office of any kind or in retirement, the grateful sense of your kindness, and the most fervent wishes for the prosperity of your public administration, and the promotion of your personal happiness, will be among the sentiments nearest to my heart. I am with perfect respect and attachment, Sir, your very humble and obedt Servt:
John Quincy Adams.
